Application for an order approving proposed group legal services plan organized by movants or, in the alternative, for a declaration that the activities contemplated by petitioners are not in violation of nor come within the prohibitions of section 495 of the Judiciary Law and that petitioning corporation has designed a legal service plan under which the corporation is not engaged in the practice of law denied. (Matter of Connors, 57 AD2d 580.) Concur— Kupferman, J. P., Lupiano, Birns, Silverman and Evans, JJ.